  Case 17-13981         Doc 28      Filed 06/19/20 Entered 06/19/20 08:36:17                 Desc Main
                                      Document     Page 1 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 IN RE:                                                  CASE NO. 17-13981

 Beverly Jackson;                                        CHAPTER 13

 Debtor(s).                                              JUDGE Deborah L. Thorne

                    NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC
                        STAY AND SETTING HEARING ON OBJECTIONS



        The above captioned person shall take notice that a motion or other request to lift the automatic
stay in the above captioned bankruptcy has been filed with the U.S. Bankruptcy Court for the Northern
District of Illinois, 219 South Dearborn Street, Chicago, IL 60604. A copy attached hereto.

        Any objections to the attached motion shall be filed with the Court on or before June 29, 2020,
with a copy forwarded to Movant’s attorney, Diaz Anselmo Lindberg LLC, 1771 W. Diehl Rd., Suite
120, Naperville, IL 60563. If no objection to the relief sought is timely filed, the Court may enter an order
granting the motion.

        In the event an objection is filed, a hearing on the motion will be held before the Court on July 1,
2020, at 1:30 pm, or soon thereafter as counsel may be heard before the Honorable Deborah L. Thorne or
any Judge sitting in his/her stead, in the courtroom usually occupied by him/her in Room 613 at 219
South Dearborn Street, Chicago, IL 60604, and move to present the attached motion.



NOTE: This law firm is deemed to be a debt collector.


                                                          /s/ Theodore Konstantinopolous
                                                          Attorney for Creditor
  Case 17-13981        Doc 28      Filed 06/19/20 Entered 06/19/20 08:36:17               Desc Main
                                     Document     Page 2 of 4


                                    CERTIFICATE OF SERVICE

I hereby certify that on June 19, 2020, a true and correct copy of the foregoing NOTICE OF MOTION
was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s Electronic
Mail Notice List:

        David. M. Siegel, Debtor’s Counsel

        Marilyn O. Marshall, Trustee

        Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

        Beverly Jackson, 3426 W. 136th Street, Robbins, IL 60472


                                                          /s/ Tabatha Johnson
     Case 17-13981        Doc 28    Filed 06/19/20 Entered 06/19/20 08:36:17                Desc Main
                                      Document     Page 3 of 4


                           IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

 IN RE:                                                  CASE NO. 17-13981

 Beverly Jackson;                                        CHAPTER 13

 Debtor(s).                                              JUDGE Deborah L. Thorne

                          MOTION FOR RELIEF FROM AUTOMATIC STAY

         Now comes Lakeview Loan Servicing, LLC, secured creditor herein, by and through its
attorneys, DIAZ ANSELMO LINDBERG LLC, and moves for entry of the attached Order Granting
Relief from the Automatic Stay and in support thereof respectfully states as follows:

1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the Northern
         District of Illinois.

2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.

3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).

4.       The debtor filed a petition for relief under Chapter 13 on May 3, 2017. The Chapter 13 plan
         confirmed on June 28, 2017.

5.       Lakeview Loan Servicing, LLC holds a mortgage secured by a lien on debtor's real estate
         commonly known as 9800 S. Oakley Ave., Chicago, IL 60643-1739.

6.       The Note and Mortgage were signed by Edward Collins, who, upon information and belief, is
         debtor Beverly Jackson’s deceased brother. Debtor is a potential heir/legatee of the estate of
         Edward Collins, and it is necessary to name them as party defendants in a foreclosure proceeding,
         pursuant to Illinois Mortgage and Foreclosure law.

7.       Movant is not adequately protected and seeks relief for the purpose of foreclosing its mortgage,
         which is cause for the automatic stay to be modified as to the movant pursuant to 11 U.S.C.
         § 362(d)(1).

10.      The property is not necessary to an effective reorganization.
  Case 17-13981               Doc 28         Filed 06/19/20 Entered 06/19/20 08:36:17       Desc Main
                                               Document     Page 4 of 4


11.       The movant requests the Court order that Rule 4001(a)(3) is not applicable.




          WHEREFORE, Movant prays for an entry of the attached Order Granting Relief from the
Automatic Stay and for such further relief as this Court deems proper.




                                                           Lakeview Loan Servicing, LLC




                                                           /s/ Theodore Konstantinopolous




Diaz Anselmo Lindberg LLC
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
ILbankruptcy@Dallegal.com
Firm File Number: B20050010
This law firm is deemed to be a debt collector.
